                                                                                     • •



                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DlSTRJCT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                Case No. 19CR0481-DMS

                                            Plaintiff,
                         vs.
                                                                JUDGMENT OF DISMISSAL
ROBERT VINCENT
LORlFICE,

                                         Defendant.


IT APPEARING that the defendant is now entitl ed to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 o    the Court has dismissed the case for unnecessary delay; or

 o    the Court has granted the motion of the Government for dismissal, without prejudice; or

 o    the Court has granted the motion of the defendant for a judgment of acquittal; or

 o    a jury has been waived, and the Court has found the defendant not guilty; or

 o    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1- 21:841(a)(1) - Possession of Methamphetamine with Intent to Distribute
      Ct 2 - 21 :841(a)(1) - Possession of Heroin with Intent to Distribute


                                ~
 Dated:   ~~~~.\nLE~$OC~~~C(~S~----- ~~~:-::=--:l0n.
                                                             ited States Magistrate Judge
                                          {l.PR 12 20\9
                                                     Cl COUHT
